DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/26/2022 has been entered.
Response to Amendment
Applicant’s amendments and remarks, filed 05/26/2022, are acknowledged. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
Status of Claims
Claims 1, 3-4, 14, 15, 17-19, 21-22 are currently under examination.
Priority
Applicant's claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to JAPAN 2018-168195, filed 09/07/2018 is acknowledged. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Response to Arguments
Applicant’s responses and arguments filed 05/26/2022 regarding claim rejections under 35 USC 103 have been fully considered.
Regarding the claim rejections under 35 USC 103, Applicant has amended the independent claims with the introduction of new subject matters changing the scope of the claims and therefore necessitating new grounds of rejection.
Applicant argues (on pages 8-9) that the references of record do not disclose or at least suggest the amended limitations for the independent claims.
In response, the examiner acknowledges that the references of record do not fully disclose the amended limitations. New full consideration and search is performed by the examiner for new grounds of rejections. The Applicant’s arguments are therefore directed to references not relied upon to address the amended limitations as written.
Regarding the dependent claims, Applicant also argues that they are also patentable due to their dependency form the independent claims.
In response, absent to the contrary, the examiner is considering the arguments as not persuasive since the Applicant did not add further arguments to those considered as moot by the examiner for the independent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Independent claims 1, 3, 4, 14, 15, 17-19. 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims that depend directly or indirectly from claims 1, 4, 15 and 19 are rejected due to their dependency.
Independent  claims 1, 4, 15 and 19 recite “where the specific tissue extraction mask image includes two specific tissue extraction mask images created from a single three-dimensional image, the two specific tissue extraction mask images being for cerebral parenchyma tissue” as amended. The specification is directing the “specific tissue extraction mask image” as in [0009], [0011] and Fig.5 to a first specific tissue extraction mask image for the brain as a brain extraction mask image. The determination of the second tissue specific extraction mask image is directed to a blood vessel extraction mask image. If interpreted broadly for the blood vessel extraction mask image as a specific tissue extraction mask image, the Specification discloses the blood vessel extraction mask image as being extracted for the blood vessel within a region ([0008]) wherein blood vessels are considered in the art as not being part of any parenchyma tissue of any organ. The Specification does define or describe an integrated mask image as being defined as the union of the brain extraction mask image and of the blood vessel extraction mask image, indicating, while interpreting broadly the integrated mask image as the specific tissue extraction mask image, the integrated mask image is including two mask images one of the brain and one of the blood vessel (Fig.15). However, the second image mask is the image of the blood vessels being extracted and known in the art as not being part of the parenchymal tissue of the brain. Therefore, the Specification does not describe the limitation “where the specific tissue extraction mask image includes two specific tissue extraction mask images created from a single three-dimensional image, the two specific tissue extraction mask images being for cerebral parenchyma tissue” when considering the sentence “two specific tissue extraction mask images being for cerebral parenchyma tissue” is not described by the specification and does not comply with the written description requirement.
Additionally, the independent claims 1, 4, 15 and 19 recite “expand the blood vessel extraction mask image when a blood vessel thickness of pixels is below a threshold”.  The specification does not describe the claimed limitation since the specification describes only the expansion as being performed by setting an area with a predetermined radius for each of the pixel of the blood vessels ([0045]) without any constraint with the “thickness” of the blood vessel. 
Therefore, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For the purpose of clarity of the rejection, the text provided within brackets as followed represents limitation(s) or part(s) thereof  that is/are not taught by the respective reference, which are addressed later in the rejection, e.g., [...Limitation not taught...].


Claims 1, 3, 4, 15, 17, 19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ohishi (USPN 20070206848 A1; Pub.Date 09/06/2007; Fil.Date 03/20/2007) in view of Yang (2007 PhD Thesis Georgia Institute of Technology 127 pages; Pub.Date 2007), Ostrovsky-Berman et al. (USPN 20100296709 A1; Pub.Date 11/25/2010; Fil.Date 05/18/2010), Yang et al. (2017 Med. Phys. 44:5859-5872; Pub.Date 2017), Kumari et al. (2010 International Conference on Recent Trends in Information, Telecommunication and Computing, 2010, pp. 359-361; Pub.Date 2010) and Matsuba et al. (USPN 20120195485 A1; Pub.Date 08/02/2012; Fil.Date 09/17/2009).
Regarding claim 1, Ohishi teaches apparatus and methods with MRI (Title, abstract and [0007] and Fig. 1 MRI apparatus 3 with [0093] “the MRI apparatus 3 collects and reconstructs the 3D magnetic resonance angiography (MRA) image of an arbitrary region in the subject regarding the arteries and veins”) therefore an imager configured to perform imaging based on magnetic resonance angiography, 
collect a nuclear magnetic resonance signal from an examination object ([0093] “the MRI apparatus 3 collects and reconstructs the 3D magnetic resonance angiography (MRA) image of an arbitrary region in the subject regarding the arteries and veins”), and 
acquire a three-dimensional image of the examination object ([0093] “the MRI apparatus 3 collects and reconstructs the 3D magnetic resonance angiography (MRA) image of an arbitrary region in the subject regarding the arteries and veins”); and 
at least one image processor configured to process the image acquired by the imager (abstract and [0004] “a 3D (three-dimensional)-image processing apparatus and a 3D-image processing method”), 
[...wherein the at least one processor includes an image clipping processor configured to clip only blood vessels in a predetermined area from the three-dimensional image and...]
create a three-dimensional blood vessel image ( [0085] “The MRI apparatus 3 collects and reconstructs two types of 3D MRI images of an arbitrary region in the subject. One reconstructed MRI image is an image in which the blood vessels are weighted” and [0160] “The apparatus extracts a blood vessel designated as a misregistration calculation target region from the CTA image by a threshold process .... Likewise, the apparatus extracts the same blood vessel from the MRA image by a threshold process” therefore applying the same process for MRA than for CTA), 
[...wherein the image clipping processor is configured to:...]
calculate a position of a part serving as a landmark in the three-dimensional image acquired by the imager, ([0078] an image processor performing “bone removal” process including calculate a position of the “skull” as landmark surrounding the brain as performed in the CT as performed similarly in the MR image as previously discussed)
[...wherein the part serving as a landmark is detected using a lowered resolution of the three-dimensional image acquired by the imager,
 correct an angle and/or a position of the three-dimensional image using the landmark position,...] 
extract a specific tissue from the three-dimensional image and create a specific tissue extraction mask image, the specific tissue including cerebral parenchyma tissue ([0127]-[0128] “allow relatively easy area extraction processing, e.g., a brain parenchyma, ..., through the input device 114 (S16), the image processing unit 120 extracts the area of the designated region”  and Fig.11 step S17 “binarize”.."designated region” for the specific tissue extraction mask image and [0156] “the apparatus extracts the same brain parenchyma from the T1 weighted image by a threshold process and generates a binary image of the brain parenchyma.”),
[...where the specific tissue extraction mask image includes two specific tissue extraction mask images created from a single three-dimensional image, the two specific tissue extraction mask images being for cerebral parenchyma tissue,...]
determine a blood vessel search area using the landmark position and the specific tissue extraction mask image (with [0078] an image processor performing “bone removal” process including calculate a position of the “skull” as landmark surrounding the brain as performed in the CT as performed similarly in the MR image as previously discussed using [0127]-[0128] “allow relatively easy area extraction processing, e.g., a brain parenchyma, blood vessel, and bone, through the input device 114 (S16 [... ......], 
extract blood vessels included in the blood vessel search area of the three-dimensional image ([0050] “More precisely, it performs a threshold process, extracting only an image of the blood vessels from the image D1” with  [0160] “The apparatus extracts a blood vessel designated as a misregistration calculation target region from the CTA image by a threshold process .... Likewise, the apparatus extracts the same blood vessel from the MRA image by a threshold process” therefore applying the same process for MRA than for CTA), and 
create a blood vessel extraction mask image ([0127]-[0128] “processing from a plurality of candidates which allow relatively easy area extraction processing, e.g.,..., blood vessel,..., through the input device 114 (S16), and “the image processing unit 120 extracts the area of the designated region from the combining target images and mediation images, which have been designated as the targets for misregistration calculation processing in step S15, with the threshold predetermined in accordance with each modality and region, and binarizes the area (S17)” , [0141] “The apparatus extracts a blood vessel from the CTA image by a threshold process and generates a binary image of the blood vessel. Likewise, the apparatus extracts the blood vessel from the MRA image by a threshold process and generates a binary image of the blood vessel.”)
[...expand the blood vessel extraction mask image when a blood vessel thickness of pixels is below a threshold and
integrate the specific tissue extraction mask image and the blood vessel extraction mask image and 
create an integrated mask image, and 
wherein blood vessels in the predetermined area are clipped from the three-dimensional image using the integrated mask image...].

Ohishi does not specifically teach wherein the at least one processor includes an image clipping processor configured to clip only blood vessels in a predetermined area from the three-dimensional image and wherein the image clipping processor is configured to: wherein the part serving as a landmark is detected using a lowered resolution of the three-dimensional image acquired by the imager, correct an angle and/or a position of the three-dimensional image using the landmark position; where the specific tissue extraction mask image includes two specific tissue extraction mask images created from a single three-dimensional image, the two specific tissue extraction mask images being for cerebral parenchyma tissue, expand the blood vessel extraction mask image when a blood vessel thickness of pixels is below a threshold and integrate the specific tissue extraction mask image and the blood vessel extraction mask image and create an integrated mask image, and wherein blood vessels in the predetermined area are clipped from the three-dimensional image using the integrated mask image as in claim 1
However, Yang teaches within the same field of endeavor of devices and methods for image and shape analysis of blood vessels (Title and abstract) including MRI directed to angiography (p.10 last ¶ “Magnetic resonance angiography (MRA) is another popular non-invasive imaging technique for blood vessels”) reading on the use of a magnetic resonance imaging apparatus. While Yang does not teach specifically the use of MRA for the image analysis for his present work being performed with CT angiographic device and method, Yang does teach that MRA is another common and routine technique known in the art to perform the same type of image data acquisition and image analysis than with his CTA device. Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Ohishi with the MRA apparatus of Ohishi performing the same imaging analysis functions taught by Yang using a CTA, since processing the data from the CTA and those from the MRI/MRA would have been similar as known in the art as taught by Yang and since MRA was a routine and conventional imaging device as taught Yang. Therefore the teachings of Yang related to the image processing using CTA would have been similar teachings for using instead MRA imaging and MRA data.
Therefore, Yang teaches the use of MRA for imaging blood vessels (p.10 last ¶ “Magnetic resonance angiography (MRA) is another popular non-invasive imaging technique for blood vessels” as performed on an MRI imaging device, p.8 last line, which has implicitly an imaging unit) for the CTA performing the same functions comprising: an imaging unit that performs imaging based on magnetic resonance angiography (p.10 last ¶ to p.11 1st ¶ “MRA is more often used for large scale vessels such as the aorta or large vessels in the brain” wherein Yang is using CT angiographic 3D image for the image processing with CTA as a similar apparatus for imaging and analyzing blood vessels, p.11 3rd ¶ “CTA is the imaging modality of interest in this thesis for its various advantages listed above, and also for the reason that with the 3D volumetric data at hand, image processing and analysis have become more important as compared to the 2D case” therefore with MRA as a similar device known in the art as routine and commonly known in the art as taught by Yang (p.19-20 ¶ 2.2 Previous Work on 3D Vessel Image Analysis) wherein the at least one processor includes an image clipping processor configured to clip only blood vessels in a predetermined area from the three-dimensional image (p.31 “a vascular tree reconstruction method in coronary CTA, which involves 3D thinning and skeleton pruning” with p.64 1st ¶ CPU for image processing and different image analysis and processes teaching “The fully automatic segmentation ..., by isolating the vessels from other irrelevant anatomical structures and visualizing the complete coronary tree from the proximal to distal end” with p.50-51 processing by segmentation of a 3D image mask for the heart defining a region of interest and then processing the blood vessels/coronary arteries with a multi-scale vessel filtering reading on a second step masking for defining the coronary tree with preserving only the voxel within the heart/organ mask, “The filter is performed in a multi-scaled fashion in order to respond to vessels of different sizes. Only voxels within the heart mask are calculated for a filter response; voxels outside the mask are ignored, and exemplified in Figs. 25-26 p.69-70 with the predetermined area of the three-dimensional image 26(a) and filtering/clipping of the coronary vascular tree 26(b), therefore defining first a mask image for the whole organ as the heart is including the blood vessels and also the parenchyma tissue of the heart as part of the whole organ, therefore the brain extraction mask image is already including the blood vessel extraction mask image since the extracted blood vessels are the one within the brain extraction mask image).
calculate a position of a part serving as a landmark in the three-dimensional image acquired by the imager  (p.64 CPU for image processing and different image analysis of organ “with proximal and distal end” reading on the landmarks in the three-dimensional image acquired by the imager) and on determining a blood vessel search area using the landmark position and the specific tissue extraction mask image (with the heart area Fig.25 being extracted by masking for the specific tissue with the targeted vascular tree Fig.24 towards Fig.26) with, integrate the specific tissue extraction mask image and the blood vessel extraction mask image and create an integrated mask image, and wherein blood vessels in the predetermined area are clipped from the three-dimensional image using the integrated mask image (p.51 ¶ 4.2 extracting voxels corresponding to the coronary arteries with voxel only within the “heart mask” and “voxels outside the mask are ignored”) reading that the blood vessel mask and the organ/region of interest mask are combined to extract the blood vessels within the organ/region of interest while those outside the organ/region of interest are ignored, therefore wherein blood vessels in the predetermined area are clipped from the three-dimensional image using the integrated mask image (p.51 ¶ 4.2 wherein “voxels outside the mask are ignored” are considered as part of the blood vessels being clipped by the “heart mask”) as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the apparatus of Ohishi such that the apparatus further comprises: wherein the at least one processor includes an image clipping processor configured to clip only blood vessels in a predetermined area from the three-dimensional image and wherein the image clipping processor is configured to:  integrate the specific tissue extraction mask image and the blood vessel extraction mask image and create an integrated mask image, and wherein blood vessels in the predetermined area are clipped from the three-dimensional image using the integrated mask image, since one of ordinary skill in the art would recognize that limiting the determination of the blood vessel tree in 3D within a predetermined region of interest was known in the art, as taught by Yang. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Yang and Ohishi both teach the use of radiographic imaging for isolate the vascular tree within a predetermined region for diagnostics. The motivation would have been to provide 3D images of the vascular blood tree for better diagnostics such for atherosclerosis from radiographic imaging devices, as suggested by Yang (Abstract).
Ohishi and Yang do not specifically teach wherein the image clipping processor is configured to: correct an angle and/or a position of the three-dimensional image using the landmark position and wherein the part serving as a landmark is detected using a lowered resolution of the three-dimensional image acquired by the imager, expand the blood vessel extraction mask image when a blood vessel thickness of pixels is below a threshold  and where the specific tissue extraction mask image includes two specific tissue extraction mask images created from a single three-dimensional image, the two specific tissue extraction mask images being for cerebral parenchyma tissue as in claim 1.
However, Ostrovsky-Berman teaches within the same field of endeavor of determining a blood vessel image (Title and abstract) using MRI for angiography ([0003], [0080]) the automatic  registration processing between images to insure alignment with location and orientation being performed by the system/processor ([0005] via CAD) in order to characterize and diagnose anatomical structures ([0005]) therefore reading on the image clipping processor is configured to: correct an angle and/or a position of the three-dimensional image using the landmark position.
 Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the apparatus of Ohishi modified by Yang such that the apparatus further comprises: the image clipping processor is configured to: correct an angle and/or a position of the three-dimensional image using the landmark position, since one of ordinary skill in the art would recognize that performing an automatic registration for processed images relative to the original image was routine and conventional as taught by Ostrovsky-Berman. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Yang and Ostrovsky-Berman teaches the determination of images of the blood vessels attached to a particular organ for medical diagnosis. The motivation would have been to provide an accurate characterization of the position and orientation of the blood vessels within the context of the considered organ to ensure proper medical diagnosis, as suggested by Ostrovsky-Berman ([0005]).
Ohishi, Yang and Ostrovsky-Berman do not specifically teach wherein the part serving as a landmark is detected using a lowered resolution of the three-dimensional image acquired by the imager, expand the blood vessel extraction mask image when a blood vessel thickness of pixels is below a threshold and where the specific tissue extraction mask image includes two specific tissue extraction mask images created from a single three-dimensional image, the two specific tissue extraction mask images being for cerebral parenchyma tissue as in claim 1.
However, Yang’2017 teaches within the same field of endeavor of detecting specific features within MRI images (Title, abstract) the detection of feature/landmark by feature matching as performed at lower resolution (abstract and p.5861 col.1 2nd ¶ “four stages were used in this study. The image resolutions at the stages 1 to 4 are corresponding to 1/8, 1/4, 1/2 and 100% of the original image resolution respectively”) in order to provide more robust and accurate detection that the process performed at high resolution (p.5861 col.1 2nd ¶ and p.5869 col.1 2nd ¶ to col.2 1st ¶) therefore teaching the determination of the landmark wherein the part serving as a landmark is detected using a lowered resolution of the three-dimensional image acquired by the imager as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the apparatus of Ohishi as modified by Yang and Ostrovsky-Berman such that the apparatus further comprises: wherein the part serving as a landmark is detected using a lowered resolution of the three-dimensional image acquired by the imager, since one of ordinary skill in the art would recognize that using lower resolution image dataset for landmark detection was known in the art as taught by Yang’2017. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Ohishi and Yang’2017 teach the determination of landmarks in medical images. The motivation would have been to provide a robust and accurate determination of the landmark, as suggested by Yang’2017  (p.5861 col.1 2nd ¶ and p.5869 col.1 2nd ¶ to col.2 1st ¶).
Ohishi, Yang, Ostrovsky-Berman and Yang’2017 do not specifically teach expand the blood vessel extraction mask image when a blood vessel thickness of pixels is below a threshold and where the specific tissue extraction mask image includes two specific tissue extraction mask images created from a single three-dimensional image, the two specific tissue extraction mask images being for cerebral parenchyma tissue as in claim 1.
However, Kumari teaches within the same field of endeavor of diagnostic image analysis of blood vessels (Title and abstract) the common practice of extraction of blood vessel including capillaries with performing a successive steps of morphological operations/filters on the mask image (Fig.2.1-2.2 and p.360 col.1 3rd ¶ “Green channel is used to detect the blood vessel and exudates. They both are separated by morphological operations. Closing operation is defined as dilation (Max filter) followed by erosion (Min filter). Dilation is an operation that grows or thickens objects in a binary image”) wherein the dilation filter is applied to each pixel of the image including the one of the blood vessels wherein the choice of the disk shaping structuring element S1 will allow the extraction of a partial or whole blood vessel including capillaries (p.359 col.1 ¶ Introduction and p.360 col.1 last ¶) wherein one of ordinary skill in the art would know that the minimal size for these morphological operators or filters is at least 3 pixels wide therefore reading on expand the blood vessel extraction mask image when a blood vessel thickness of pixels is below a threshold (the threshold being at least 3 pixels) as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the apparatus of Ohishi as modified by Yang,  Ostrovsky-Berman and Yang’2017 such that the apparatus further comprises: expand the blood vessel extraction mask image when a blood vessel thickness of pixels is below a threshold, since one of ordinary skill in the art would recognize that using the morphological filter dilation was common practice in the art as taught by Kumari. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Kumari and Ohishi teach the determination of blood vessels in medical images. The motivation would have been to provide either the exclusion of the smallest blood vessels with the opening/combination of erosion and dilation morphological operations or including smaller blood vessel with the closing/combination of dilation then erosion for filling gaps between speckles corresponding to small blood vessels as morphological operations are commonly known in the art and conventional for image analysis. 
Ohishi, Yang, Ostrovsky-Berman, Yang’2017 and Kumari do not specifically teach where the specific tissue extraction mask image includes two specific tissue extraction mask images created from a single three-dimensional image, the two specific tissue extraction mask images being for cerebral parenchyma tissue as in claim 1.
However, Matsuba teaches within the same field of endeavor of providing mask mage of the brain tissue using MRI imaging (Title and abstract) the determination of the mask images for the main brain for the parenchyma tissue (Fig.5(2)) obtained from the specific white matter tissue mask image and from the specific grey matter tissue mask ([0058]) teaching that the specific tissue extraction mask image (parenchyma tissue) includes two specific tissue extraction mask images (white matter tissue and grey matter tissue) created from a single three-dimensional image, the two specific tissue extraction mask images being for cerebral parenchyma tissue in order to avoid imaging the presence of the cerebrospinal fluid region for limiting the perfusion analysis to the parenchyma tissue in relation with the vascular tree.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the apparatus of Ohishi as modified by Yang,  Ostrovsky-Berman, Yang’2017 and Kumari such that the apparatus further comprises: where the specific tissue extraction mask image includes two specific tissue extraction mask images created from a single three-dimensional image, the two specific tissue extraction mask images being for cerebral parenchyma tissue, since one of ordinary skill in the art would recognize that combining the grey matter tissue mask and the white matter tissue mask to obtain the parenchyma tissue mask from the same CT image was known in the art as taught by Matsuba. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Matsuba and Ohishi teach the analysis of MRI images for imaging specific tissues. The motivation would have been to provide an accurate specific region of the parenchymal tissue for functional analysis of the brain and disease related to the blood perfusion of the brain tissue as suggested Matsuba (abstract).

Regarding independent claim 4, the examiner notes that all the functional limitations recited in claim 4 are included within the functional limitations of claim 1. Yang teaches a CPU or processor for performing the function of imaging processing (p.64 1st ¶ CPU for image processing) therefore reading on an image processor wherein the different unit as claimed in claim 1 are considered as part of the main CPU or processor wherein the functional limitations for the processor are the same than for the functional limitations as claimed in claim 1. Therefore the above comments and conclusions apply directly mutatis mutandis to the subject matter of claim 4 and Ohishi, Yang, Ostrovsky-Berman, Yang’2017, Kumari and Matsuba discloses claim 4.

Regarding independent claim 15, the examiner notes that the claimed method is directed to a method for the apparatus of claim 1 with the structures and functional limitations corresponding to the method steps of claim 15. The claim 15 is therefore made obvious by the teachings discussed above mutandis mutatis and Ohishi, Yang, Ostrovsky-Berman, Yang’2017,Kumari and Matsuba discloses claim 15.

Regarding independent claim 19, the examiner notes that the claim is directed to a non-transitory computer readable medium storing a program for performing a method for the apparatus of claim 1 with the structures and functional limitations corresponding to the method steps of claim 19 including the non-transitory computer readable medium as disclosed by Ohishi (claim 19) for executing the method of claim 1. The claim 19 is therefore made obvious by the teachings discussed above mutandis mutatis and Ohishi, Yang, Ostrovsky-Berman, Yang’2017, and Matsuba Kumari discloses claim 19.

Regarding the dependent claims 3, 17, 21, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Ohishi, Yang, Ostrovsky-Berman, Yang’2017,  Kumari and Matsuba.
Regarding claims 3, 17, 21, Yang teaches a projection processor that performs a projection process on the three-dimensional blood vessel image clipped and displays the resultant image on a display device (p.64 1st ¶ CPU for image processing wherein after segmentation/mask is performed addition steps are performed including surface rendering of the 3D segmented object, p.12 2nd ¶ “After the image segmentation is done, several useful tasks can be conducted in addition. The most straightforward would be the surface rendering [33] of the 3D object that has been segmented. By using computer visualization techniques, a 3D surface can be generated and displayed on the 2D computer screen”).
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the system and the method of Ohishi modified by Yang, Ostrovsky-Berman, Yang’2017, Kumari and Matsuba such that the system and the method further comprise: with a projection processor that performs a projection process on the three-dimensional blood vessel image clipped and displays the resultant image on a display device, since one of ordinary skill in the art would recognize that limiting the determination of the blood vessel tree in 3D within a predetermined region of interest was known in the art, as taught by Yang. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Yang and Ohishi both teach the use of radiographic imaging for isolate the vascular tree within a predetermined region for diagnostics. The motivation would have been to provide better visualization for better diagnostics such for atherosclerosis from radiographic imaging devices, as suggested by Yang (Abstract).

Claims 14, 18, 22, are rejected under 35 U.S.C. 103 as being unpatentable over Ohishi (USPN 20070206848 A1; Pub.Date 09/06/2007; Fil.Date 03/20/2007) in view of Yang (2007 PhD Thesis Georgia Institute of Technology 127 pages; Pub.Date 2007), Ostrovsky-Berman et al. (USPN 20100296709 A1; Pub.Date 11/25/2010; Fil.Date 05/18/2010), Yang et al. (2017 Med. Phys. 44:5859-5872; Pub.Date 2017) and Kumari et al. (2010 International Conference on Recent Trends in Information, Telecommunication and Computing, 2010, pp. 359-361; Pub.Date 2010) as applied to claims 4, 15 and 19, and further in view of Gazit (USPN 20160300351 A1; Pub.Date 10/13/2016; Fil.Date 04/08/2016) and Matsuba et al. (USPN 20120195485 A1; Pub.Date 08/02/2012; Fil.Date 09/17/2009).
Ohishi, Yang, Ostrovsky-Berman, Yang’2017,and Matsuba Kumari teach a system and a method as set forth above.
Ohishi, Yang, Ostrovsky-Berman, Yang’2017, and Matsuba Kumari do not specifically teach to set a seed point in the three-dimensional image and extract the specific tissue using an area extension method using the seed point as a start point; and perform a filling process of replacing pixels in an area surrounded by the specific tissue with pixels of the specific tissue inside the extracted specific tissue and/or in an edge of the specific tissue as in claims 14, 18 and 22.
However, Gazit teaches within the same field of endeavor of image processing for medical imaging system including CT and MRI (Title, abstract and [0006] and [0010]-[0013]) the use of a seed voxel to initial a region-growing algorithm then filling the internal structure surrounded by the surrounding tissue not targeted ([0181]-[0182] and Fig.8 step 822 to initiate seed placement then step 824 region-growing step (Fig. 10), then filling step for segmentation ([0182] “the morphological filling operations include any of the filling operations described as optionally being performed at 826, for example adding to the segmentation all voxels that are entirely surrounded, in a slice in a particular orientation, for example an axial slice, by voxels that are already included in the segmentation”) therefore reading in view of the previously discussed teachings from Ohishi, Yang and Ostrovsky-Berman on a seed point in the three-dimensional image and extract the specific tissue using an area extension method using the seed point as a start point; and perform a filling process of replacing pixels in an area surrounded by the specific tissue with pixels of the specific tissue inside the extracted specific tissue and/or in an edge of the specific tissue as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the system and the method of Ohishi modified by Yang, Ostrovsky-Berman, Yang’2017, and Matsuba Kumari such that the system and the method further comprise: with a seed point in the three-dimensional image and extract the specific tissue using an area extension method using the seed point as a start point; and perform a filling process of replacing pixels in an area surrounded by the specific tissue with pixels of the specific tissue inside the extracted specific tissue and/or in an edge of the specific tissue, since one of ordinary skill in the art would recognize that placing a seed voxel within the special region and expanding the seed within the special region using a growing-region algorithm and filling the interior of the special region not being reached by the growing-region algorithm were known in the art, as taught by Gazit. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Gazit and Ohishi both teach the use of radiographic imaging for isolate tissue elements within a predetermined region for diagnostics. The motivation would have been to provide more accurate segmentation and masks for special regions, as suggested by Gazit ([0182]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK M MEHL/Examiner, Art Unit 3793
/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793